        Case 3:14-mc-00125-RNC Document 22 Filed 01/22/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
____________________________________
                                     )
UNIVERSITAS EDUCATION, LLC,          )
                  Petitioner         )
                                     )   Case No. 14-mc-00125-RNC
vs.                                  )
                                     )   Hon. Robert N. Chatigny
NOVA GROUP, INC., et al.,            )
                  Respondent         )   January 22, 2021
____________________________________)

                            NOTICE OF WITHDRAWAL OF
                       MOTION TO VACATE JUDGMENT AND REPLY

       On November 13, 2020, Petitioner and Judgment Debtor, Carpenter Financial Group,

filed its Motion to Vacate and/or Dissolve Charging Order of October 27, 2015, with

corresponding memorandum and exhibits, Dkt. No. 11. A Reply in support of said Motion along

with exhibits were filed on December 17, 2020, Dkt. No. 17. Undersigned counsel now files this

Notice to inform the Court that he is withdrawing the aforesaid Motion, Reply, and

accompanying documents.


Dated: January 22, 2021                    Respectfully Submitted
                                           Carpenter Financial Group, Inc.,


                                           By: _/s/ Grayson Colt Holmes___________
                                           Grayson Colt Holmes
                                           Federal Bar No.: ct30111
                                           Ouellette, Deganis, Gallagher & Grippe LLC
                                           143 Main Street
                                           Cheshire, CT 06410
                                           Phone: (203) 272-1157
                                           Fax: (203) 250-1835
                                           Email: gholmes@odglaw.com
         Case 3:14-mc-00125-RNC Document 22 Filed 01/22/21 Page 2 of 2




                                        CERTIFICATION

        I hereby certify that on this 22nd day of January, 2021, a copy of the foregoing was filed
electronically and served by mail to anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of the Court’s electronic filing system or by
mail to anyone unable to accept electronic filings as indicated on the Notice of Electronic
Filings. Parties may access this filing through the Court’s CM/ECF System.



                                                      By: /s/ Grayson Colt Holmes
                                                              Grayson Colt Holmes
                                                              Federal Bar No.: ct03111
